—In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Kings County (Jackson, J.), dated March 30, 1998, which denied their motion for summary judgment dismissing the complaint of the *619plaintiff Margarita Gulyako on the ground that she did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that there is a question of fact as to whether the plaintiff Margarita Gulyako sustained a serious injury within the meaning of Insurance Law § 5102 (d) (see, Grullon v Chang Ok Chu, 240 AD2d 367; Parker v Defontaine-Stratton, 231 AD2d 412; see also, Risbrook v Coronamos Cab Corp., 244 AD2d 397). Mangano, P. J., Santucci, Krausman, Florio and H. Miller, JJ., concur.